March 26, 1993

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                             

No. 92-2260

         STERLING SUFFOLK RACECOURSE LIMITED PARTNERSHIP,

                      Plaintiff, Appellant,

                                v.

              BURRILLVILLE RACING ASSOCIATION, INC.,

                       Defendant, Appellee.

                                             

                           ERRATA SHEET

     The  opinion of this Court issued March 25, 1993, is amended
as follows:

          Remove duplicated "BEFORE" from cover page of opinion.
                             BEFORE

March 25, 1993  [SYSTEMS NOTE:  For version of  this opinion with
the appendix included, please  contact the Clerk's Office, United
States  Court of Appeals for the First  Circuit.  This version of
the opinion DOES NOT contain the appendix.]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                             

No. 92-2260

         STERLING SUFFOLK RACECOURSE LIMITED PARTNERSHIP,

                      Plaintiff, Appellant,

                                v.

              BURRILLVILLE RACING ASSOCIATION, INC.,

                       Defendant, Appellee.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

          [Hon. Ronald R. Lagueux, U.S. District Judge]
                                                      

                                             

                              Before

              Selya, Cyr and Stahl, Circuit Judges.
                                                  

                                            

     E. Randolph  Tucker, with whom Michael D. Ricciuti, David B.
                                                                 
Crevier, Joshua M.  Davis, and Hill  & Barlow were on  brief, for
                                             
appellant.
     Kent E. Mast, with whom Peter J. McGinn, Tillinghast Collins
                                                                 
& Graham, and Kilpatrick & Cody were on brief, for appellee.
                               

                                             

                                             

          SELYA, Circuit Judge.  In this appeal, we confront  two
          SELYA, Circuit Judge.
                              

issues of novel  impression at  the appellate level.   First,  we

must determine  whether the Interstate Horseracing  Act (IHA), 15

U.S.C.    3001-3007 (1988), the full text of which is  set out in

the appendix,  contains  an implied  private right  of action  in

favor of  racetracks situated  within sixty  miles  of a  display

track, i.e., a track that accepts  interstate off-track wagers on
           

races to be run at distant  tracks and then simulcasts the actual

races.    Second,  we  must  determine  whether  certain  alleged

violations of the IHA comprise a pattern of racketeering activity

falling within the ambit of  the Racketeer Influenced and Corrupt

Organizations Act  (RICO), 18 U.S.C.     1961-1968 (1988  & Supp.

III  1991).  Believing, as we do,  that the court below correctly

answered both inquiries in the negative, we affirm.

I.  AT THE STARTING GATE

          The  relevant facts  are  not in  dispute.   Plaintiff-

appellant   Sterling   Suffolk  Racecourse   Limited  Partnership

(Suffolk) conducts live horseracing at  Suffolk Downs, a track in

the metropolitan Boston area.  Approximately fifty miles away, in

Lincoln,  Rhode  Island,  defendant-appellee Burrillville  Racing

Association, Inc. (Lincoln) operates  a greyhound track  (Lincoln

Greyhound Park)  and an  off-track betting  (OTB) office, see  15
                                                             

U.S.C.   3002(8), for, inter alia, accepting interstate off-track
                                 

wagers, see  15 U.S.C.    3002(3).   This  means, in short,  that
           

Lincoln  accepts bets on horseraces  to be run  at distant tracks

and, employing  telephone and wire  linkages, effectively  places

                                3

these wagers in the host track's parimutuel pool.  When a race is

run, closed  circuit  television transmission  enables  Lincoln's

patrons  to witness it.   Lincoln then settles  with the bettors,

pays a percentage to the host track, and retains the balance.

          While this form of wagering is legal under the relevant

laws of all states  involved here, 15 U.S.C.    3004(a) prohibits

such wagering at OTB  offices unless three parties consent:   (1)

the track which conducts the live race; (2) the racing commission

having jurisdiction to regulate racing within the state where the

live  race   occurs;  and   (3)  the  racing   commission  having

jurisdiction over race wagering in  the state where the simulcast

occurs.1  The host  racing association, in turn, must  obtain the

consent  of  the trade  association  representing  the owners  of

horses   running  in   the  live   race  before   signalling  its

acquiescence.2   See id.   Lincoln procures the  consent of these
                        

parties for every race on which it accepts wagers.

          A  separate subsection  of  the IHA  also requires  OTB

offices to obtain the approval of "all currently operating tracks

within 60  miles" or, if there  are no such tracks,  "the closest

currently operating  track in  an adjoining  State," 15  U.S.C.  

3004(b)(1), before accepting interstate  off-track wagers.  It is

                    

     1In the parlance of the IHA, these three entities are called
the  "host  racing association,"  "host  racing commission,"  and
"off-track  racing commission,"  respectively.   See 15  U.S.C.  
                                                    
3002(9)-(11).   We refer the reader to the statutory appendix for
more precise definitions of each term.

     2The  trade association  is  called the  "horsemen's group."
See 15 U.S.C.   3002(12).
   

                                4

no  secret  that Lincoln  regularly  violates  this provision  by

accepting wagers against Suffolk's wishes.3

          Disgruntled at being shut  out in this fashion, Suffolk

sued Lincoln in the United States District Court for the District

of  Rhode Island.   It  sought to  curtail Lincoln's  practice of

accepting wagers  on races run  at out-of-state tracks.   Suffolk

advanced  two  theories, asseverating  that  Lincoln's activities

transgressed the IHA and also constituted a pattern of indictable

activity  under federal  gambling laws,  see, e.g.,  18 U.S.C.   
                                                  

1084(a) (1988), and, therefore, justified injunctive relief under

RICO.  See  18 U.S.C.     1961(1), 1962(a).   The district  court
          

rejected  this two-pronged assault.  It  held that Suffolk lacked

standing  to  assert a  claim under  the  IHA and  that Lincoln's

acceptance  of  interstate  off-track  wagers  without  Suffolk's

blessing  was not  the  stuff from  which  a RICO  suit  could be

fashioned.   See Sterling Suffolk Racecourse  Ltd. Partnership v.
                                                              

Burrillville Racing Ass'n, Inc., 802 F. Supp. 662, 669-71 (D.R.I.
                               

1992).   Hence, the  district court  denied Suffolk's  prayer for

injunctive  relief  and  granted  Lincoln's  motion  for  summary

judgment.  Id. at 673.  This appeal ensued.
              

II.  OFF AND RUNNING

          We  devote  our  initial  explicatory  efforts  to  the

leading question in  the case:  Does the  IHA give so-called "60-

mile tracks," i.e., tracks operating within sixty miles of an OTB
                  

                    

     3In December  1991, Lincoln  sought Suffolk's  approval, but
made  no sufficiently spectacular bid.  Hence, the parties failed
to reach an accord.

                                5

office,  an  implied  right  of  action  for  injunctive  relief?

Because this issue is purely legal, we consider it de novo.  See,
                                                                

e.g., Liberty Mutual Ins.  Co. v. Commercial Union Ins.  Co., 978
                                                            

F.2d 750, 757 (1st Cir. 1992).

          In  determining whether  a private  cause of  action is

implied in a federal statute, a court's central focus  must be on

congressional intent.  See, e.g., Karahalios v. National Fed'n of
                                                                 

Fed.  Employees, 489  U.S.  527, 532-33  (1989)  ("Unless .  .  .
               

congressional intent  can be  inferred from  the language  of the

statute,  the  statutory structure,  or  some  other source,  the

essential predicate  for implication  of a private  remedy simply

does  not   exist.")  (citation  and   internal  quotation  marks

omitted); Stowell v. Ives,  976 F.2d 65, 70  n.5 (1st Cir.  1992)
                         

("There is a  presumption against  implied rights of  action    a

presumption  that  will  endure  unless  the  plaintiff  proffers

adequate  evidence of  a  contrary congressional  intent.").   To

discern  this  intent,  courts  employ  the  customary  tools  of

statutory  interpretation, see, e.g.,  Thompson v.  Thompson, 484
                                                            

U.S. 174,  179 (1988); Touche Ross  & Co. v. Redington,  442 U.S.
                                                      

560, 575-76 (1979),  frequently asking, however,  three questions

which  often have  special  salience in  connection with  implied

rights of action.  These queries are: (1) Is the plaintiff one of

the class for whose especial benefit the legislation was enacted?

(2) Is  the remedy sought consistent with the underlying purposes

of the  legislative  scheme?   (3)  Is the  cause of  action  one

traditionally  relegated to state law?  See Thompson, 484 U.S. at
                                                    

                                6

179;  Cort v.  Ash, 422  U.S.  66, 78  (1975); Latinos  Unidos de
                                                                 

Chelsea v. Secretary of HUD, 799 F.2d 774, 792 (1st Cir. 1986).4
                           

          Here,   the  district   court  followed   this  roadmap

expertly.  See Sterling, 802 F. Supp. at 666-69.   Its opinion is
                       

astute.   Its views  are articulated with  clarity and precision.

It builds  upon other persuasively reasoned  caselaw reaching the

identical  result.    See,  e.g.,  New  Suffolk  Downs  Corp.  v.
                                                             

Rockingham  Venture, Inc., 656 F. Supp. 1190, 1194 (D.N.H. 1987).
                         

Under these auspicious circumstances,  we see no need to reinvent

the wheel.   Rather, we affirm the lower court's holding that the

IHA implies no private right of action in favor of 60-mile tracks

for  essentially the reasons elucidated in the opinion below.  We

pause, however, to add some observations and clarifications.

          First:   Although we concur in  Judge Lagueux's bottom-
          First:
               

line  assessment  that the  IHA does  not  give 60-mile  tracks a

private right of action, and in  his related evaluation of two of

the  three Cort factors   the  remedy that Suffolk seeks seems to
               

be at  odds with the IHA's  underlying purposes and  the cause of

action questions what activities may lawfully be carried out at a

state-regulated   gambling   facility,  a   matter  traditionally

                    

     4To  be sure, the Cort  Court also asked  a fourth question:
                           
Is  there  evidence of  legislative intent  to  create or  deny a
private right  of action?   See Cort,  422 U.S. at  78; see  also
                                                                 
Latinos Unidos,  799 F.2d at 792.   The Justices  have since made
              
clear, however, that the  fourth question is really a  tote board
for  tallying  the  answers  to  all  the  other  inquiries  and,
therefore, need not be considered separately.   See Thompson, 484
                                                            
U.S. at 179; California v. Sierra Club, 451 U.S. 287, 293 (1981);
                                      
see  also Royal Business Group,  Inc. v. Realist,  Inc., 933 F.2d
                                                       
1056, 1060 (1st Cir. 1991).

                                7

relegated to state  law   we  think it is  advisable to begin  by

remarking  a point of disagreement.  Unlike Judge Lagueux, 802 F.

Supp. at 667, we believe Congress, even though  it did not choose

to  confer a  private right  of action,  see  infra, nevertheless
                                                   

designed section 3004(b)(1)(A) for the benefit of 60-mile tracks.

See Cort, 422 U.S. at 78;  see also Royal Business Group, Inc. v.
                                                              

Realist, Inc., 933 F.2d 1056, 1061-62 (1st Cir. 1991) (discussing
             

"especial benefit" test).

          The especial benefit inquiry in implied right of action

cases need not be a search for a single class of plaintiffs   the

class which the entire statute is most directed toward assisting.

Rather, different parts  of a  statutory scheme can  be aimed  at

benefitting different classes  of persons.   See, e.g., Cohen  v.
                                                             

Massachusetts Bay  Transp.  Auth., 647  F.2d 209,  212 (1st  Cir.
                                 

1981) (noting  that a particular  section of a  statute primarily

benefitted  consumers  while  a  different section  of  the  same

statute  primarily benefitted transit  workers); Comtronics, Inc.
                                                                 

v. Puerto  Rico Tel.  Co.,  553 F.2d  701,  705 (1st  Cir.  1977)
                         

(discussing  a statute  that  especially benefitted  two separate

groups).  The inquiry,  then, focuses on whether any  language in
                                                    

the  statute sufficiently  indicates  a motivating  congressional

purpose to benefit  the class in question  as opposed to, say,  a

mere  congressional expression  of  knowledge  anent, or  passive

approval of,  a tangential  benefit.   See  California v.  Sierra
                                                                 

Club,  451 U.S. 287, 294 (1981); Cannon v. University of Chicago,
                                                                

441  U.S. 677, 690-94 (1979).   Properly conducted,  this type of

                                8

investigation weeds  out statutes which protect  a general public

interest and  only incidentally create advantages  for particular

people.  See,  e.g., Cannon,  441 U.S. at  690; Arroyo-Torres  v.
                                                             

Ponce Fed. Bank, 918 F.2d 276, 278 (1st Cir. 1990).
               

          When  we shine the  light of this  understanding on the

IHA,  we think  that 60-mile  tracks meet the  "especial benefit"

criterion.    Section 3004(b)(1)(A)  requires  an  OTB office  to

procure  the  approval of  all  60-mile  tracks before  accepting

interstate off-track wagers.  This requirement, by its own terms,

adequately   evinces  congressional   intent  to   safeguard  the

interests of  60-mile tracks  and, therefore,  must be  viewed as

redounding to  their especial  benefit.  The  legislative history

fortifies this conclusion.   See,  e.g., S. Rep.  No. 1117,  95th
                                       

Cong., 2d Sess. 4-5 (1978), reprinted in  1978 U.S.C.C.A.N. 4144,
                                        

4147-48.   No more is exigible.   See Cannon, 441  U.S. at 690-94
                                            

(finding especial benefit conferred by language more general than

that contained in the IHA).

          Still, we hasten to  add that this fact alone  does not

strike the gold.   In this case, the especial  benefit element is

at  most  a  dim  counterpoint  to  the  bold-faced  evidence  of

congressional  intent  intricately   interwoven  into  the  IHA's

language  and   structure.    Therefore,  the   district  court's

miscalculation constitutes harmless error.

          Second:   We  turn  now  to  the  other  indicators  of
          Second:
                

legislative intent.  It is  a familiar precept that, in cases  of

statutory  interpretation, the  language  of the  statute  enjoys

                                9

preeminence.  See Northwest  Airlines, Inc. v. Transport Workers,
                                                                

451 U.S. 77,  91 (1981); Transamerica Mortgage  Advisors, Inc. v.
                                                              

Lewis, 444 U.S.  11, 15-16; Touche Ross, 442 U.S.  at 568.  Here,
                                       

notwithstanding  the especial  benefit  point, the  words of  the

statute  speak  strongly  against  implying a  private  right  of

action.  We explain briefly.

          When a statute expressly provides remedies, courts must

be extremely reluctant to expand its sweep by augmenting the list

of  prescribed  anodynes.    To   the  exact  contrary,  a  court

confronted with such a  situation should ordinarily conclude that

the legislature  provided  precisely the  redress  it  considered

appropriate.  See, e.g., Karahalios, 489 U.S. at  533 (collecting
                                   

cases); Middlesex County Sewerage Auth. v. Sea Clammers, 453 U.S.
                                                       

1, 14-15 (1981); Nashoba Communications, Ltd. v. Town of Danvers,
                                                                

893 F.2d 435, 440 (1st Cir. 1990).  This is such a case.  The IHA

explicitly identifies  the parties entitled to  bring actions for

damages or injunctions, see 15 U.S.C.   3006   and 60-mile tracks
                           

are not among them.   When discussing the potential  liability of

violators  and outlining  the  damages  they  must pay,  the  IHA

identifies as  potential recipients  of damage awards  only these

same parties.  See 15 U.S.C.    3005.  And, moreover, the statute
                  

employs a damage  calculation formula, see  id., that is  totally
                                               

irrelevant to entities like 60-mile tracks.  It strains credulity

to argue that these serial omissions are serendipitous.

          The IHA's venue and jurisdictional provisions  point in

the   same  direction.    The  statute  provides  that  venue  is

                                10

appropriate only in a district in which either the host track  or

the  display track  is located.   See  15 U.S.C.    3007(b).   It
                                     

further  provides that  jurisdiction is  appropriate only  in the

courts of the host state or the off-track state.5   See 15 U.S.C.
                                                       

   3007(c).  In particular  contexts, a statute's  silence can be

informative.   So it is here:   the absence of  any provision for

venue or jurisdiction based  on the location of an  aggrieved 60-

mile track tells a tale.

          In  sum, given the language  of the statute    what the

IHA says and  what it shies away  from saying   there is  no sure

footing for the implication of a private right of action favoring

non-consenting 60-mile tracks.

          Third:    The structure  of a  statute  can also  be of
          Third:
               

inestimable value in its interpretation.   See Crandon v.  United
                                                                 

States,  110  S. Ct.  997, 1001  (1990);  Greenwood Trust  Co. v.
                                                              

Massachusetts, 971 F.2d 818,  824 (1st Cir. 1992),  cert. denied,
                                                                

113 S. Ct. 974 (1993).  In this instance, the statute's structure

seems highly significant.  The provision requiring OTB offices to

secure  the  approbation of  the  horsemen's  group, host  racing

association,   host  racing  commission,   and  off-track  racing

commission  is  set  conspicuously   apart  from  the   provision

requiring  display tracks to seek the approval of 60-mile tracks.

Compare 15 U.S.C.   3004(a) with 15 U.S.C.   3004(b).
                                

          The language of  the statutory provisions bolsters  the

                    

     5The "off-track State" is the state in which the "interstate
off-track wager is accepted."  15 U.S.C.   3002(6).

                                11

conclusion that  these structural  differences are  pregnant with

meaning.   Congress phrased the  former provision as  an absolute

condition precedent to off-track wagering across state lines, see
                                                                 

15 U.S.C.     3004(a)  (an "interstate  off-track  wager  may  be

accepted  by  an  off-track  betting system  only  if  consent is
                                                     

obtained  from [four entities]") (emphasis supplied), but phrased

the  latter provision merely as  a directive to  a private party.

See 15 U.S.C.    3004(b)(1) ("any off-track betting  office shall
   

obtain  the approval of [tracks  within a 60-mile  radius]").  As

the  Court  has indicated,  a  statutory provision  phrased  as a

command to specific people, like the one upon which Suffolk rests

its  hopes,  is unlikely  to breed  an  implied private  right of

action  because  such language  usually  evinces a  congressional

concern with  instructing the putative violator  rather than with

providing  a  remedy  to   the  putative  victim.    See,   e.g.,
                                                                

Universities Research Ass'n v. Coutu, 450 U.S. 754, 772-73 & n.23
                                    

(1981); Cannon, 441 U.S. at 690-93.
              

          Fourth:  In this  case, the whole is certainly  no less
          Fourth:
                

than the  sum of its constituent  parts.  The language  of almost

every  section of  the  IHA, and  the  structure of  the  pivotal

provisions,  strongly suggest  that  Congress did  not intend  to

provide  disapproving  60-mile tracks  with  a  private right  of

action against display tracks.   Having discerned so striking  an

indication of  congressional intent, deeply rooted in the text of

the  statute itself,  we find  Suffolk's reliance  on fragmentary

excerpts  from the  legislative history  to  be little  more than

                                12

grains  of desert  sand in  the teeth  of a  haboob.   Even clear

legislative  history   and the history here is less than pellucid

   must yield to a  contrary implication easily  derivable from a

statute's text.   See Puerto  Rico Dep't of  Consumer Affairs  v.
                                                             

Isla  Petroleum  Corp., 485  U.S. 495,  501  (1988); see  also 2A
                                                              

Norman J.  Singer, Sutherland  Statutory  Construction     46.04,
                                                      

46.07  (5th ed.  1992) (concluding  that courts,  when construing

statutes, must adhere primarily to language and structure).

          Fifth:   We  reject  appellant's plea  that denying  an
          Fifth:
               

implied  right  of  action  will render  nugatory  the  statutory

provisions dealing  with  60-mile tracks.   Appellant's  reliance

upon a finding  of especial benefit, see supra  pp. 6-8, to prove
                                              

this  point  is misplaced.    That Congress  purposely  sought to

confer a benefit  on entities  like Suffolk does  not imply  that

such was the only   or  even the overriding   motive for enacting

the  statute.  See, e.g., Cort, 422  U.S. at 81-82 & n.13; Cohen,
                                                                

647  F.2d at 212.  Nor  does Congress's intent to benefit 60-mile

tracks inevitably imply  that Congress deemed a  private right of

action  to be a necessary or advisable means of accomplishing its

goal.  See  Coutu, 450 U.S.  at 771 (explaining that  "[t]he fact
                 

that  an enactment is designed to benefit a particular class does

not end the  inquiry; instead it must  also be asked whether  the

language of the statute indicates that Congress  intended that it

be  enforced  through private  litigation"); accord  Daily Income
                                                                 

Fund, Inc. v. Fox, 464 U.S. 523, 540-41 (1984); Transamerica, 444
                                                            

U.S. at 24.

                                13

          By making  manifest that OTB offices  operating without

the approval of 60-mile tracks are flouting federal law, Congress

supplied  other  parties with  a  potential  defense should  they

cancel contracts with the  offending facility or withhold consent

to  interstate off-track wagering at such a facility.  Cf., e.g.,
                                                                

Alabama  Sportservice, Inc.  v. National Horsemen's  Benevolent &
                                                                 

Protective Ass'n, Inc.,  767 F.  Supp. 1573,  1579-80 (M.D.  Fla.
                      

1991)  (suggesting  that  withholding of  consent  on  reasonable

grounds  would   not  be  an  actionable   restraint  of  trade).

Moreover, creating the framework for assertion of such a  defense

benefits  the  60-mile  tracks  by furnishing  an  incentive  for

display tracks  to comply with  the requirement.6   See generally
                                                                 

Daily  Income Fund, 464 U.S. at 535,  541 & n.11 (explaining that
                  

the  statutory  objective to  benefit a  class  may be  served by

giving  other parties  the  right to  sue).   Similarly,  display

tracks  and  60-mile tracks  are frequently  located in  the same

state and,  therefore, subject to the  same regulatory authority.

Where  that  occurs, the  IHA has  the  effect of  permitting the

racing commission either to insist on pre-approval or to work out

some other satisfactory solution.  Even when a 60-mile track does

not  have  this  home   field  advantage,  the  off-track  racing

commission  may  well  be  persuaded to  take  regulatory  action

against  a display track  which, like  Lincoln, scorns  a federal

                    

     6Lincoln  itself has  been hoist  on this  petard.   Several
organizations  withdrew consent because  of Lincoln's  failure to
obtain Suffolk's approval, thereby depriving Lincoln of the right
to  accept  wagers on  races  originating  at the  non-consenting
tracks.

                                14

mandate.   Cf.,  e.g., CBS  Inc.  v. FCC,  453  U.S. 367,  373-75
                                        

(1981); FCC v. Pacifica Foundation, 438 U.S. 726, 730-31 (1978).
                                  

          In sum,  our holding that  no private  right of  action

exists  does not  sanction blatant  disregard of  federal  law or

render  the approval  requirement  without worth  to the  60-mile

tracks.   It merely ensures  that negotiations for  a green light

from  market-area  tracks  will  occur in  the  context  Congress

envisioned, with neither party  completely beholden to the other.

After all,  were we to  infer a right  of action along  the lines

that  Suffolk  delineates,  we   would  hand  60-mile  tracks  an

important veto  power over  the operation  of nearby  OTB offices

and, in  the  bargain,  tilt  the delicate  balance  Congress  so

painstakingly constructed.

          We  will not  belabor  the point.    In the  long  run,

Congress may well have thought that the indirect benefits flowing

from a right of approval that  had little bite were preferable to

the potential vices involved in granting 60-mile tracks the right

to  gnaw at  will.   See generally  Jerry L.  Mashaw, Textualism,
                                                                 

Constitutionalism, and the Interpretation of Federal Statutes, 32
                                                             

Wm.  &  Mary L.  Rev. 827,  842  (1991) (suggesting  that implied

private rights  of  action  can  eclipse the  important  role  of

agencies in weighing conflicting concerns); Frank H. Easterbrook,

Foreword:  The Court and the Economic System, 98 Harv. L. Rev. 4,
                                            

45-51 (1984)  (warning that  courts, in  venturing  to alter  the

particular  personality which  Congress has  chosen to  embody in

statutes,  may  shift  the   balance  of  entitlements  and  sire

                                15

overdeterrence).

III.  THE HOME STRETCH

          We  turn  next,  albeit  briefly, to  the  question  of

whether  appellant, on  these  facts, framed  a cognizable  claim

under the RICO statute.  Suffolk argues that Lincoln's unapproved

acceptance of wagers constitutes a pattern of indictable activity

under  federal gambling  laws and,  therefore, violates  the RICO

statute.   The court below did  not agree.  See  Sterling, 802 F.
                                                         

Supp.  at 669-70.   We think  the lower  court reached  the right

result:  Lincoln's acceptance of wagers on distant races  without

Suffolk's consent does not constitute a crime which can carry the

weight of a RICO complaint.7

          RICO targets the use, in connection with any enterprise

affecting interstate commerce, of  income derived "from a pattern

of  racketeering activity."    18 U.S.C.     1962(a).   The  term

"racketeering  activity"  is  defined  in 18  U.S.C.     1961(1).

Included  in the definition is any act indictable under 18 U.S.C.

  1084, a statute which  criminalizes, inter alia, utilization of
                                                 

a  wire  facility  for the  "transmission  in  interstate  . .  .

commerce of  . . . information assisting in the placing of bets .

. .  on any sporting  event."  18  U.S.C.   1084(a).   Conceding,

withal,  that  wagering  of  the  sort  transacted  at  Lincoln's

facility is permissible under the relevant laws of all interested

states, appellant pins its RICO-related hopes on section 1084(a).

                    

     7Here, again, the issue is purely legal and appellate review
is plenary.

                                16

But,  section  1084(a)  carves   out  a  specific  exception  for

circumstances in which wagering  on a sporting event is  legal in

both the sending state and the  receiving state.  See 18 U.S.C.  
                                                     

1084(b).  That exception applies here.

          Leaving  the IHA to  one side,  appellant has  no case.

The legislative history of section 1084 shows beyond peradventure

that Congress enacted section 1084(b) for  the express purpose of

allowing  off-track  betting  in  venues where  states  chose  to

legalize such  activity (thereby  reserving to  individual states

some measure of control  over what forms of gambling  could occur

within their borders).   See H.R. Rep.  No. 967, 87th Cong.,  1st
                            

Sess.  (1961),  reprinted  in  1961  U.S.C.C.A.N.  2631, 2632-33.
                             

Thus, given that the  operation of Lincoln's OTB office  does not

offend relevant state law, we  have no non-IHA-related reason  to

declare that  the actions complained  of in this  suit constitute

indictable conduct under section 1084.

          Appellant  tells us  that the  IHA makes  a dispositive

difference.  But, we do not understand how this can be true.  All

available evidence  indicates that  Congress intended the  IHA to

have  purely  civil  consequences.     For  instance,  the  IHA's

enforcement  and  remedies   sections  specifically  exclude  the

possibility  of governmental  involvement and/or  the specter  of

criminal penalties.  See  15 U.S.C.     3005, 3006.  The  section
                        

dealing  with  jurisdiction  and  venue  refers  only  to  "civil

action[s]."  15 U.S.C.    3007.  The legislative  history teaches

that Congress intended there to "be no Government enforcement" of

                                17

the  IHA; and  further intended that  "[a]ny person  accepting an

interstate  wager other  than  in conformity  with  the act  will

instead be civilly liable in a private action  for damages to the
       

host  State,  the host  racing  association,  and the  applicable

horsemen's group."  S.  Rep. No. 1117, 1978 U.S.C.C.A.N.  at 4146

(emphasis  supplied); see also H.R. Rep. No. 1733, 95th Cong., 2d
                              

Sess.  3 (1978)  (same).   In the  face  of this  imposing array,

Suffolk's  argument  that   the  IHA  serves  as  a   fulcrum  to

criminalize Lincoln's activities must fail.

          To recapitulate,  we think  it clear that  Congress, in

adopting section  1084, did not  intend to criminalize  acts that

neither the  affected states nor Congress  itself deemed criminal

in  nature.  Lincoln's acts fall into this chiaroscuro category  

perhaps  not right, but certainly not felonious.  It follows that

these acts, not indictable  under section 1084, cannot constitute

a  pattern of  racketeering activity  within RICO's  definitional

parameters.   Hence,  the  court below  properly granted  summary

judgment on the RICO count.8

IV.  AT THE WIRE

          We  need  go no  further.    Simply stated,  Congress's

discernible intent precludes us from inferring a private right of

                    

     8The district court held, in the alternative, that RICO does
not  confer  a  right to  sue  for  equitable  relief on  private
plaintiffs and  that, therefore,  even  if Suffolk  had raised  a
colorable RICO claim, no  injunction could issue.  See  Sterling,
                                                                
802 F.  Supp. at 670-71; see  also Lincoln House, Inc.  v. Dupre,
                                                                
903  F.2d 845, 848 (1st  Cir. 1990) (expressing  doubts about the
availability of such relief).  Because we affirm, without caveat,
the district  court's primary holding concerning  the RICO claim,
we do not address this alternate ground.

                                18

action in appellant's  favor.   Because this is  so, and  because

appellant's  complaint  likewise  fails   to  limn  a  cognizable

racketeering claim, the judgment  below, to invoke the name  of a

very famous racehorse, must be

Affirmed.
        

                                19